IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


JUDICIAL WATCH., a District of          )
Columbia corporation, and THE           )
DAILY CALLER NEWS                       )
FOUNDATION,                             )
                                        ) C.A. No. N20A-07-001 MMJ
            Petitioners Below,          )
            Appellants                  )
                                        )
       v.                               )
                                        )
UNIVERSITY OF DELAWARE,                 )
                                        )
            Respondent Below,           )
            Appellee.                   )


                             Submitted: March 7, 2022
                              Decided: June 7, 2022

                  On Remand from the December 6, 2021 Opinion
                   of the Supreme Court of the State of Delaware


                           MEMORANDUM OPINION

Theodore A. Kittila, Esquire, William E. Green, Jr., Esquire, HALLORAN FARKAS
+ KITTILA LLP, Wilmington, Delaware; for Appellants Judicial Watch, Inc. and
The Daily Caller News Foundation.

William E. Manning, Esquire, James D. Taylor, Jr., Esquire, Marisa R. DeFeo,
Esquire, SAUL EWING ARNSTEIN & LEHR LLP, Wilmington, Delaware; for
Appellee University of Delaware.



JOHNSTON, J.
                                     Supreme Court Decision

          Judicial Watch, Inc. and The Daily Caller News Foundation (collectively

“Appellants”) submitted requests under the Delaware Freedom of Information Act

(“FOIA”), 29 Del. C. §§ 19991-10007, to access the Biden Senatorial Papers donated

to the University of Delaware. The University denied the requests. Appellants filed

petitions with the Office of the Attorney General of the State of Delaware challenging

the denial. The Attorney General’s Office issued opinions concluding that the records

requested by Appellants are not subject to FOIA. Appellants appealed these opinions

to the Superior Court. This Court affirmed the opinions.1 Appellants appealed the

Superior Court’s ruling to the Supreme Court.

          By Opinion dated December 6, 2021, the Delaware Supreme Court made the

following findings. 2

                 Thus, we hold that unless it is clear on the face of the
                 request that the demanded records are not subject to FOIA,
                 to meet the burden of proof under Section 10005(c), a
                 public body must state, under oath, the efforts taken to
                 determine whether there are responsive records and the
                 results of those efforts. Because the University’s factual
                 assertions to the Deputy Attorney General and the
                 Superior Court were not made under oath and do not
                 describe the efforts taken to identify responsive
                 documents, they are not sufficient to meet FOIA’s burden
                 of proof. On remand, the Superior Court shall determine
                 whether the University has satisfied its burden of proof
                 based on competent evidence in accordance with this
                 ruling. The Superior Court is granted leave to accept

1
    Judicial Watch, Inc. v. Del. Dep’t. of Justice, 2021 WL 22550 (Del. Super.).
2
    Judicial Watch, Inc v. University of Delaware, 267 A.3d 996 (Del. 2021).
                                                      2
additional evidence or submissions as it deems necessary
and appropriate.

                         ⁎⁎⁎

Unless it is clear on the face of the request that the
demanded records are not subject to FOIA, the public
body must search for responsive records. A description of
the search and the outcome of the search must be reflected
through statements made under oath, such as statements in
an affidavit, in order for the public body to satisfy its
burden of proof. We note that it is not clear on the face of
the requests for the Agreement or Communication
Records that they are not subject to FOIA, and the
University does not contend otherwise. On remand, the
University bears the burden to create a record from which
the Superior Court can determine whether the University
performed an adequate search for responsive documents.
Conversely, where it is clear on the face of a request that
the demanded records are not subject to FOIA, the public
body does not need to search the requested documents for
responsive records. Nothing herein should be read to
suggest that the University must search the Biden
Senatorial Papers for responsive documents. The Superior
Court held that the Biden Senatorial Papers are facially
excluded from FOIA, and Appellants have not appealed
that ruling.

                         ⁎⁎⁎

For the reasons provided above, the Court AFFIRMS in
part and REVERSES and REMANDS in part the Superior
Court’s judgment. On remand, the Superior Court shall
reconsider whether the University satisfied its burden of
proof, consistent with this opinion. The court may accept
any additional evidence or submissions it deems necessary
to determine whether the University has violated FOIA in
accordance with this ruling.




                              3
                              ANALYSIS ON REMAND

      The University of Delaware filed an Opening Brief on Remand, accompanied

by the Affidavit of Jennifer M. Becnel-Guzzo, Esq., University FOIA Coordinator.

Appellant filed an Answering Brief, challenging the sufficiency of the Affidavit in

several respects. The University did not request permission to file a reply, or

otherwise respond, to the Answering Brief.

      The Affidavit begins by describing the procedures the affiant generally follows

in response to a FOIA request. Specifically with regard to requests involving Joseph

R. Biden, Jr., the Affidavit states:

      5.     In recent years, I have responded to numerous FOIA
             requests having to do with the University’s relationship to
             Joseph R. Biden, Jr. Thus, on several occasions I have
             inquired of University personnel, including the
             University’s budget office and the University’s library,
             whether State funds have been spent on a variety of
             matters or undertakings related to Mr. Biden. In no case
             have I found that State funds were spent by the University
             on any such matter or undertaking.

      6.     In addition, I have inquired whether the Biden Senate
             Papers were ever discussed at meetings of the full Board
             of Trustees and have confirmed no such discussions
             occurred.

      7.     After receiving FOIA requests for the Biden Senate
             Papers, including the FOIA requests at the center of this
             case, I inquired whether the University paid any
             consideration, State funded or otherwise, to Mr. Biden for
             the Senate Papers. It did not.




                                           4
       8.   I also inquired whether the salaries of any University
            personnel involved in the custody and curation of the
            Senate Papers are paid with State funds. They are not.

      9.    I reviewed the gift agreement between the University and
            Mr. Biden relating to the Senate Papers to determine if
            State funds were mentioned. They are not. I have re-
            confirmed this finding to the Court at its request. See D.I.
            No. 18, Jan. 6, 2021 Ltr. To Judge Johnston.

      10.   Finally, I inquired whether state funds have been spent on
            the University’s email system over which email
            communications between University personnel and any
            representative of Mr. Biden might have been exchanged.
            They were not.

      11.   Based on the foregoing, I determined that no State funds
            were spent by the University in any way that related to Mr.
            Biden or the Senate Papers.           This is the same
            determination I reported to both the Department of Justice
            and this Court earlier in this case. See D.I. 1, Certified
            Record at 000017-18; 21; 31; 38; 47; 49-50. For these
            reasons, I believe the University appropriately denied the
            Petitioners’ FOIA Requests.


      The Affidavit states that inquiries were made, but does not say when, to whom,

or what documents were reviewed (with the exception of the “gift agreement”).

      The Supreme Court held: “Requiring facts submitted under oath, such as through

an affidavit, to justify the denial of records is consistent with [Section 10005(c)’s]

scheme.” The Supreme Court concluded that “unless it is clear on the face of the

request that the demanded records are not subject to FOIA, satisfaction of Section

10005(c)’s burden of proof requires a statement made under oath...such as through a



                                          5
sworn affidavit....” The Court finds that the statement under oath requirement has been

met.

       However, the remand mandates that the inquiry does not end with the

University’s filing of an Affidavit swearing to information previously provided. The

Supreme Court directed reconsideration of whether the University satisfied its burden

of proof.

            Because the University’s factual assertions to the Deputy
            Attorney General and the Superior Court were not made
            under oath and do not describe the efforts taken to identify
            responsive documents, they are not sufficient to meet
            FOIA’s burden of proof. On remand, the Superior Court
            shall determine whether the University has satisfied its
            burden of proof based on competent evidence in
            accordance with this ruling. The Superior Court is granted
            leave to accept additional evidence or submissions as it
            deems necessary and appropriate.

                                      ⁎⁎⁎

            Unless it is clear on the face of the request that the
            demanded records are not subject to FOIA, the public
            body must search for responsive records. A description of
            the search and the outcome of the search must be reflected
            through statements made under oath, such as statements in
            an affidavit, in order for the public body to satisfy its
            burden of proof. We note that it is not clear on the face of
            the requests for the Agreement or Communication
            Records that they are not subject to FOIA, and the
            University does not contend otherwise. On remand, the
            University bears the burden to create a record from which
            the Superior Court can determine whether the University
            performed an adequate search for responsive documents.




                                          6
      The Supreme Court specifically did not “suggest that the University must search

the Biden Senatorial Papers for responsive documents [because the] Superior Court

held that the Biden Senatorial Papers are facially excluded from FOIA, and Appellants

have not appealed that ruling.”

      The Court finds that the generalized statements in the Affidavit do not meet “the

burden to create a record from which the Superior Court can determine whether the

University performed an adequate search for responsive documents.” The University

of Delaware must articulate who (identified at least by position within the University)

provided the information: that no State funds were spent by the University; that no

salaries of any University personnel involved in the custody and curation of the papers

were paid with State funds; that no State funds were spent on the University’s email

system for communications between University personnel and Biden representatives;

when such inquiries were made; and what, if any, documents (other that the gift

agreement) were reviewed.

      THEREFORE, Respondents are granted leave to submit additional

information, under oath, within 45 days of the date of this Memorandum Opinion.

      IT IS SO ORDERED.

                                            /s/ Mary M. Johnston
                                       The Honorable Mary M. Johnston




                                           7